Citation Nr: 1713750	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  15-06 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss prior to April 7, 2014, a rating in excess of 10 percent from April 7, 2014 to October 18, 2015, and a rating in excess of 40 percent from October 19, 2015 to present.  


REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Agent 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S.Wainaina, Associate Counsel


INTRODUCTION

The Veteran served active duty from January 1973 to May 1975.

This matter comes before the Board of Veteran (Board) on an appeal from rating decisions of May 2014, January 2015, and October 2016 the Department of Veteran Affairs (VA) Regional Office (RO). 

The Veteran requested a Board hearing in his VA Form 9 which VA received in March 2015.  VA scheduled the hearing for March 2017, but the Veteran, through his representative, withdrew his hearing request in February 2017.


FINDINGS OF FACT

1.  From December 14, 2007 to February 24, 2014, the Veteran's average puretone thresholds were no greater than 33 bilaterally and speech recognition scores were not less than 64 percent in the right ear and 62 percent in the left ear.  During this period, the Veteran was shown to have hearing loss of level I bilaterally.

2.  From February 25, 2014 to October 18, 2015, the Veteran's average puretone thresholds were no greater than 60 in the right ear and 53.75 in the left ear and speech recognition scores were not less than 74 percent in the right ear and 76 percent in the left ear.  During this period, the Veteran was shown to have hearing loss of level V in the right ear and level IV in the left ear.

3.  From October 19, 2015 to present, the Veteran's average puretone thresholds were no greater than 67.5 in the right ear and 72.5 in the left ear and speech recognition scores were not less than 64 percent in the right ear and 62 percent in the left ear.  During this period, the Veteran was shown to have hearing loss, at worst, of level VII bilaterally.

4.  The RO assigned the date of the 2014 examination as the effective date for the 10 percent evaluation.  The RO transcribed the wrong date.  The proper effective date is February 25, 2014. 


CONCLUSIONS OF LAW

1.  From December 14, 2007 to February 24, 2014, the criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § § 3.102, 3.159, 3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  From February 25, 2014 to April 6, 2014, the criteria for a 10 percent evaluation for bilateral hearing loss have been met.  38 U.S.C.A §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § § 3.102, 3.159, 3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).

3.  From April 7, 2014 to October 18, 2015, the criteria for an evaluation in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § § 3.102, 3.159, 3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).

4.  From October 19, 2015 to present, the criteria for an evaluation in excess of 40 percent for bilateral hearing loss have not been met.  38 U.S.C.A §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § § 3.102, 3.159, 3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 
 
In addition, the duty to assist the Veteran has been satisfied in this case.  All available relevant evidence pertinent to the issue on appeal is in the claims file, including the Veteran's service treatment records, VA treatment records, VA examination reports and statements from the Veteran.  

VA examined the Veteran in August 2008, January 2013, February 2014, and October 2015 for compensation purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the 2008, 2014, and 2015 examinations were adequate.  The examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected disabilities under the applicable rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

As for the 2013 examination, a Decision Review Officer (DRO) Conference Report notes that the DRO informed the Veteran on January 29, 2015 that the examination was inadequate for rating purposes because a nurse signed it.  Moreover, a VA audiologist opined in February 2015 that the 2013 was inadequate because, on review of the 2008 and 2014 examination, the 2013 word discrimination results were "disproportionately poor."  Accordingly, the Board will not use this examination to rate the Veteran's disability.

Notwithstanding the foregoing, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

The available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Bilateral Hearing Loss

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  Where impaired hearing is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral I rating purposes.  Id.  

For exceptional hearing impairment, 38 C.F.R. § 4.86 states that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  Id.

VA compensation examination from August 2008, February 2014, and October 2015 are of record.  

The August 2008 VA examination yielded test results of puretone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz of 25, 30, 40, and 35 decibels, respectively, for an average over the four frequencies of interest of 33 decibels.  Test results of puretone thresholds in the left ear at 1000, 2000, 3000, and 4000 Hertz of 25, 30, 40, and 40 decibels, respectively, for an average over the four frequencies of interest of 33 decibels.  Speech audiometry test results revealed speech recognition ability of 92% in the right ear and 94% in the left ear.  These results show that the Veteran does not have exceptional hearing loss in the either ear as contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to the August 2008 measurements results in assignment of Roman Numeral I to the right ear and Roman Numeral I to the left ear, for the purpose of determining a disability rating.  A 0 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I with column I.

The February 2014 VA compensation examination yielded test results of puretone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz of 55, 55, 60, and 70 decibels, respectively, for an average over the four frequencies of interest of 60 decibels.  Test results of puretone thresholds in the left ear at 1000, 2000, 3000, and 4000 Hertz of 50, 45, 55, and 65 decibels, respectively, for an average over the four frequencies of interest of 53.75 decibels.  Speech audiometry test results revealed speech recognition ability of 74% in the right ear and 76% in the left ear.  These results show that the Veteran does not have exceptional hearing loss in the either ear as contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to the February 2014 measurements results in assignment of Roman Numeral V to the right ear and Roman Numeral IV to the left ear, for the purpose of determining a disability rating.  A 10 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row IV with column V.

The October 2015 VA compensation examination yielded test results of puretone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz of 65, 70, 75, and 75 decibels, respectively, for an average over the four frequencies of interest of 67.5 decibels.  Test results of puretone thresholds in the left ear at 1000, 2000, 3000, and 4000 Hertz of 70, 70, 70, and 90 decibels, respectively, for an average over the four frequencies of interest of 72.5 decibels.  Speech audiometry test results revealed speech recognition ability of 64% in the right ear and 62% in the left ear.  These results, in contrast to the prior VA examinations, show the Veteran has exceptional hearing loss in the either ear as contemplated in 38 C.F.R. § 4.86.  

Given the Veteran's exceptional hearing loss, the Board must apply both Table VI and Table Via to determine which yields a higher Roman Numeral.  

Application of 38 C.F.R. § 4.85 Table VI to the October 2015 measurements results in assignment of Roman Numeral VII to the right ear and Roman Numeral VII to the left ear, for the purpose of determining a disability rating.  A 40 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row VII with column VII.  

Application of 38 C.F.R. § 4.85 Table VIa to the October 2015 measurements results in assignment of Roman Numeral V to the right ear and Roman Numeral VI to the left ear, for the purpose of determining a disability rating.  A 20 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row V with column VII.

Application of 38 C.F.R. § 4.85 Table VI results in the higher rating.  Therefore, it will be used.

Based on the above evidence, the Board finds that compensable rating for bilateral hearing loss prior to February 25, 2014 is not warranted.  The Board finds that for the period from February 25, 2014 to April 6, 2014, a 10 percent rating, but not higher, is warranted.  As for the evidence for the period from April 7, 2014 to October 18, 2015, an evaluation in excess of 10 percent is not warranted.  With respect to the period from October 19, 2015 to present, the Board finds that the preponderance of the evidence is against assignment of a rating in excess of 40 percent. 


Extraschedular
The Veteran has not sought consideration of 38 C.F.R. § 3.321(b)(1).  Moreover, the record has not reasonably raised it.  Therefore, extraschedular discussion is not warranted.   See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).


ORDER

From December 14, 2007 to February 24, 2014, a compensable rating for bilateral hearing loss is denied.

From February 25, 2014 to April 6, 2014, a 10 percent rating for bilateral hearing loss is granted.

From April 7, 2014 to October 18, 2015, a rating in excess of 10 percent for bilateral hearing loss is denied.  

From October 19, 2015 to present, a rating in excess of 40 percent for bilateral hearing loss is denied.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


